[Cite as Warren v. Ohio, 2018-Ohio-4212.]


                Court of Appeals of Ohio
                                  EIGHTH APPELLATE DISTRICT
                                     COUNTY OF CUYAHOGA


                                 JOURNAL ENTRY AND OPINION
                                         No. 107387



                                       DERRICK L. WARREN

                                                                RELATOR

                                                   vs.

                                            STATE OF OHIO

                                                                RESPONDENT




                                             JUDGMENT:
                                             WRIT DENIED



                                            Writ of Mandamus
                                            Motion No. 520743
                                            Order No. 521512


        RELEASE DATE: October 17, 2018




FOR RELATOR
Warren L. Derrick, pro se
Inmate No 621655
P.O. Box 56
Lebanon, Ohio 45036


ATTORNEYS FOR RESPONDENT

Michael C. O’Malley
Cuyahoga County Prosecutor
By: James E. Moss
Assistant County Prosecutor
The Justice Center, 8th Floor
1200 Ontario Street
Cleveland, Ohio 44113




KATHLEEN ANN KEOUGH, J.:
        {¶1} Derrick L. Warren has filed a complaint for a writ of mandamus. Warren seeks an

order that requires a ruling with regard to a motion to withdraw guilty plea filed in State v. Warren,

Cuyahoga C.P. Case No. CR-11-551985-A. For the following reasons, we deny Warren’s request for

a writ of mandamus and grant the motion for summary judgment filed by the Cuyahoga County

Prosecutor.

        {¶2} Initially, we find that the complaint is defective because it is improperly captioned.

Warren styled this action as “Derrick L. Warren v. State of Ohio.” Pursuant to R.C. 2731.04, a

complaint for a writ of mandamus must be brought in the name of the state on relation of the person

applying and cannot be captioned as a motion. Rust v. Lucas Cty. Bd. of Elections, 108 Ohio St. 3d
139, 2005-Ohio-5795, 841 N.E.2d 766; State ex rel. Simms v. Sutula, 81 Ohio St. 3d 110, 689 N.E.2d
564 (1998); Maloney v. Court of Common Pleas of Allen Cty., 173 Ohio St. 226, 181 N.E.2d 270

(1962). Warren has also failed to comply with Civ.R. 10(A), which requires that the complaint must

include the addresses of all parties. Bandy v. Villanueva, 8th Dist. Cuyahoga No. 96866, 2011-Ohio-

4831.

        {¶3} In addition, Warren’s complaint is procedurally defective because he has failed to

comply with R.C. 2969.25(A) and 2969.25(C). Pursuant to R.C. 2969.25(A), an inmate that

commences a civil action against a government entity or employee must file a sworn affidavit that

contains a description of each civil action or appeal of a civil action filed in the previous five years in

any state or federal court. State ex rel. McGrath v. McDonnell, 126 Ohio St. 3d 511, 2010-Ohio-

4726, 935 N.E.2d 830. R.C. 2969.25(C)(1) requires that Warren file a statement setting forth his

inmate account balance “for each of the preceding six months as certified by the institutional

cashier.” Warren has failed to provide this court with a notarized affidavit that describes previously

filed civil actions and a certified statement setting forth the balance in his inmate account. Freed v.
Bova, 8th Dist. Cuyahoga No. 99908, 2013-Ohio-4378; Turner v. Russo, 8th Dist. Cuyahoga No.

87852, 2006-Ohio-4490.

       {¶4} Finally, attached to the motion for summary judgment are copies of judgment entries,

journalized on August 2, 2018, and August 28, 2018, that demonstrate Warren’s motion to withdraw

his plea of guilty has been denied. Thus, Warren’s request for a writ of mandamus is moot.

“[R]elief is unwarranted because mandamus * * * will not compel the performance of a duty that has

already been performed.” State ex rel. Hopson v. Cuyahoga Cty. Court of Common Pleas, 135 Ohio

St.3d 456, 2013-Ohio-1911, 989 N.E.2d 49, ¶ 4. Also, mandamus may not be employed to control

judicial discretion and compel the trial court judge to grant a motion to withdraw guilty plea.

Thompson v. State, 8th Dist. Cuyahoga No. 99265, 2013-Ohio-1907.

       {¶5} Accordingly, we grant the motion for summary judgment. Costs waived. The court

directs the clerk of courts to serve all parties with notice of this judgment and the date of its entry

upon the journal as required by Civ.R. 58(B).

       {¶6} Writ denied.




KATHLEEN ANN KEOUGH, JUDGE

EILEEN A. GALLAGHER, A.J., and
MARY J. BOYLE, J., CONCUR